Citation Nr: 1331862	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to an increased disability rating for bilateral hearing loss disability, currently rated as 20 percent disabling, 

3.  Whether the reduction of the disability rating from 30 percent to 20 percent was proper for service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had almost continuous active military service from June 1959 to April 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that granted a 30 percent rating for bilateral hearing loss from December 29, 2008.

Subsequently, effective May 1, 2013, the Veteran's bilateral hearing loss evaluation was reduced to 20 percent.  Therefore, the Board has characterized its consideration of the issues on appeal accordingly.

In connection with his claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2013.  A transcript of the hearing is associated with the claims file.  It is noted that the Veteran submitted additional evidence to the Board following his hearing with a waiver of consideration by the originating agency.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file was completed to ensure thorough analysis of the evidence of record. 

The issue of entitlement to an increased disability rating for bilateral hearing loss, currently rated as 20 percent disabling, to include consideration of whether reduction from 30 percent was proper, is addressed in the REMAND following the order section of this decision. 


FINDING OF FACT

At his June 2013 Board hearing, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for a dental condition, the Veteran withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement service connection for a dental condition by the appellant have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

At his June 2013 Board hearing, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a dental condition.  Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal of entitlement to service connection for a dental condition is dismissed.


REMAND

The Board finds further development is required before the claim for an increased disability rating for bilateral hearing loss, currently rated as 20 percent disabling, to include consideration of whether reduction from 30 percent was proper, is decided.  

In his June 2013 hearing, the Veteran asserted his bilateral hearing loss was getting worse; that he could not hear his cell phone.  His most recent VA examination was conducted in July 2012.  In light of this evidence suggesting an increase in severity of his disability, the Board accordingly finds the Veteran should be afforded a new VA examination to determine the current disability picture of this service-connected bilateral hearing loss; see 38 C.F.R. § 3.159(c) (4). 

The Veteran also appears to have disagreed with the reduction of his rating from 30 to 20 percent for bilateral hearing loss, as stated in his June 2013 hearing.  Inasmuch as he has effectively filed a Notice of Disagreement with regards to this issue, to date, the Veteran has not been issued a Statement of the Case (SOC) for this issue from the Originating Agency.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected bilateral hearing loss during the period of this claim. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The examination must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2013). 

The examiner must review the Veteran's claims file and must note that review in the report.  The examiner also should specifically address how the Veteran's hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2013); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

3.  The RO/AMC should also undertake any other development it determines to be warranted. 

4.  The RO/AMC shall review the Veteran's claims file and determine whether any additional development is warranted with respect to the claim of restoration of the 30 percent rating for bilateral hearing loss.  If further action is required, it shall be undertaken prior to further claims adjudication.  The RO/AMC shall then issue an SOC in compliance with Manlicon, supra.  If, and only if, the Veteran perfects an appeal, shall the RO/AMC return this issue to the Board for appellate consideration. 

5.  Then, the RO/AMC should readjudicate the issue of entitlement to an increased disability rating for bilateral hearing loss.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that addresses the relevant evidence added to the file since the previous SSOC, and should afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


